DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. 
Applicant argues:  “Claim 21 reads, in relevant part: a security-related activation signal, sent when a current user of a first cellphone performs an action in response to a perceived threat to said current user,”
As Examiner noted previously, prior art teaches substantively identical devices and functionality in the context of responding to medical emergencies.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
How has Applicant modified its own hardware and methodology to be particularly suitable to an intended type of an emergency and not suitable to the medical types of emergencies considered by the prior art?
Regarding the amendment of Claim 2, Applicant argues:  “By clarifying the meaning of 'secure memory" it distinguished it from the "memory" mentioned by Kranz at column 75, lines 37-38, which has no implication of security. … As each of claims 21 and 2 contain limitations not taught by Kranz, applicant submits that Kranz is insufficient under relevant US law to prevent applicant's claims 21 and 2 from being allowed as patentable.”
Examiner notes that Kranz is not the extension of the prior art that Applicant needs to address for patentability.  The amended feature is indicated as “well-known” in the Specification and prior art cited below.   
Examiner recommends directing the independent claims to details particular to Applicant’s problem of addressing a perceived thread differentiated from threats of the medical nature in the prior art, such as features touched upon in the previously submitted claim 19.
Applicant argues:  “As Kranz does not disclose sending data to a URL of a cloud based data repository or to an email address”
As Examiner noted above, Kranz is not the extent of the prior art that needs to be addressed.  Kranz teaches that data can be sent through a variety of substitute interfaces in a cellphone and secondary references teach that such data can be 
Applicant argues regarding the new claim 22:  “the Response to Arguments, the Examiner noted that Claim 19 was directed to identifying persons not Wi-Fi and Blue Tooth IDs. Claim 22 has been written to clarify that the addresses of cellphones may be used to confirm the identity of the owners of the cellphones.”
Examiner notes that Specification Page 11 describes identification of other people by transmitter identifiers of the cell phones.  Prior art teaches that kind of identification in emergency situations. 
Applicant argues regarding the newly amended claim 10:  “While applicant concedes that Hamilton's paragraph 85 and 86 teach "receive a dummy call from the customized fake contact" and "provide customizable notifications. A user can customize the emergency notification message so only the user would understand the message displayed on the phone in an emergency", Applicant submits that Hamilton does not teach the functional equivalent of the fake call being made to sound more authentic by playing prerecord words selected to sound like the opening words of a telephone conversation.”
Examiner notes that Hamilton indeed teaches customizable prerecorded message to be displayed upon receiving a fake phone call. See updated reasons for rejection below.  Does Applicant intend to direct its invention to an improved quality of a fake phone call?


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


When the broadest reasonable interpretation of a claim covers an abstract idea, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter.
Claims 2, 4-18, 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is directed to a “personal security app, comprising … signal … software …” which is software not embodied on a CRM.

Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the 
Changes to the dimensions of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). 
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-5, 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 10424179 to Kranz (“Kranz”).
Claim 21: “A personal security app, comprising:, (See operating on the mobile phone in Kranz, Column 2, lines 13-30 and Column 6, lines 46-54 and more particular using software running on the cell phone in Column 9, lines 17-25.)
a security-related activation signal, sent when a current user of a first cellphone performs an action in response to a perceived threat to said current user, said action being one of touching a designated area of said first cellphone's touch screen and moving said first cellphone in a prescribed manner; and, (“The described alarm activation device may include a button to set off an emergency alarm, controlled by the monitored person. The device transmits the location of the monitored person. The emergency alarm may conveniently be activated by voice.”  Kranz, Column 7, lines 42-45.  “by means of touch buttons on opening display”  Kranz, Column 21, lines 21-22 and similarly in Column 32, lines 52-54.  See embodiments of motion activation in Column 14, lines 4-13.)
a software module, operable on said first cellphone, that on receipt of said security-related activation signal performs user preselected security actions, comprising:  (“a device that would serve to monitor important functions, evaluate them in the location of the monitored person and set off alarm in emergency … with an automatic alarm in the event that the function exceed the set limits” indicating a security-related activation signal.  Kranz, Column 3, lines 23-32. See treatment of software embodiments above.)
sending, after the expiration of a preselected alarm delay, to one or more preselected signal destinations, a signal comprising:  (“Second, to allow monitoring of normal reaction with the option of preventing the alarm and setting the alarm delay by the monitored person.”  Kranz, Column 3, lines 18-21 and Column 4, lines 1-3. Also note that Kranz teaches “if the warning is not reset by the monitored person using the button Reset 13, and the last 10 seconds there is therefore the possibility of resetting, before the alarm”  Kranz, Column 66, lines 29-31.  Kranz also discusses “the option of setting the alarm delay”  Kranz, Column 2, line 26 and Kranz, Column 42, lines 57-58.   Although Kranz 
an alert message;  (“If the preset time or health function limits are exceeded, the central control unit sends a warning signal.”  Kranz, Column 6, lines 9-11.)
a current location of said first cellphone;  (“The GPS device may also send the location of the monitored person in the event of alarm.”  Kranz, Column 6, lines 61-62 and Column 78, lines 6-10.)
one or more images captured in real-time by a camera functionally operable on said first cellphone; and,  (“serve the surveillance centre 22 to download data from sensors, images from the camera, and other information”  Kranz, Column 44, lines 13-15, and Column 78, lines 6-10.)
an audio signal captured in real-time by a microphone functionally operable on said first cellphone.”  (“sends camera images while passively monitoring the sound.”  Kranz, Column 78, lines 6-10.)
Regarding Claim 4: “The personal security app of claim 1, wherein, said security-related activation signal comprises a user selecting a designated area of said first cellphone's touch screen.
Regarding Claim 5: “The personal security app of claim 21, wherein, said security-related activation signal comprises an audio signal received via a microphone functionally operable on said first cellphone.”  (in Kranz, functionality can be “activated by surveillance centre par example via suitable data network or monitored person by buttons or voice command with respective password registered by microphone for such a purpose activated and evaluated in central control unit.”  Kranz, Column 11, lines 16-20 and Column 50, lines 9-16.  Also see an embodiment where "The emergency alarm may conveniently be activated by voice."  Kranz, Column 7, lines 45-46.)

Claims 2, 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 10424179 to Kranz (“Kranz”) in view of US 20080098239 to Wada (“Wada”).
Regarding Claim 2: “The personal security app of claim 21, wherein, 
on receipt of said security-related activation signal said images and said audio signal are automatically stored in [an encrypted], secure memory located on said first cellphone.”  ("Camera images and sound are stored in memory for example by the central control unit 9d, to which the voice module is connected,"  Kranz, Column 75, lines 37-38.)
Kranz does not teach “an encrypted, secure memory.” 
Wada teaches the above claim feature in the context of securely storing video and audio content on a cell phone:  “the mobile phone 10 encrypts video contents or audio contents … and records the encrypted contents in the memory 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the memory of Kranz to use an encrypted memory as taught in Wada, so that only authenticated users or devices can access the contents of the data stored in memory.  Wada, Paragraph 80.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  

Regarding Claim 22: “The security app of claim 2, wherein, 
said user preselected security actions further comprises: … wirelessly obtaining and recording addresses of electronic services currently accessible by said first cellphone; … sending said wirelessly obtained addresses of wireless electronic services and cellphones in real-time to one or more of said preselected signal destinations;”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, electronic services include embodiments of wireless communication protocols that identify discoverable devices (which may belong to particular persons or services) such as GSM, Bluetooth and WiFi.  See 
using said addresses of wireless electronic services to establish a location of said first cellphone at a time an event occurred and said addresses were sent; and,  (“Locations with no GPS signal may conveniently be located by mobile operators using location from mobile signal transmitters … During emergency or upon request, the data may conveniently and automatically be sent via a mobile phone to the surveillance centre”  Kranz, Column 7, lines 5-31.)
“using said addresses of said cellphones to confirm the identify one or more owners of said cellphones, thereby confirming the identity of one or more witnesses to said event.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, “information about the identity of other people” can be “identifiers such as, but not limited to, a Bluetooth address, a WiFi address, or some combination thereof”  Specification, Page 11, lines 3-10.  Kranz teaches some examples of these 
Cumulatively, note an embodiment where a person is identified by the device transmitter identifier and location: “The transmitter is switched on automatically on alarm or on request from the surveillance centre. The rescuers may locate the transmitter using a special receiver [functionality of the first cellphone] … and locate the monitored person … This will make it easier to identify the monitored person's location … During emergency or upon request, the data may conveniently and automatically be sent via a mobile phone to the surveillance centre”  Kranz, Column 7, lines 15-31.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to detect and identify an owner of a cellphone in a particular location in an emergency situation using a specially configured cellphone receiver.)

Claims 6-8, 12-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10424179 to Kranz (“Kranz”) in view of US 20130317875 to Parker (“Parker”).
Regarding Claim 8: “The personal security app of claim 7, wherein said access number of a second cellphone is preselected by said user from a contact list resident on said first cellphone.”  (“They allow calls to two independent phone numbers [contact list], where one can be used for regular phone communication, while the other one will exclusively be dedicated to emergency communication, for instance with the surveillance centre 22.”  Kranz, Column 42, lines 23-26.  

Parker teaches the above feature in the context of communicating information between cell phones and a central server.  See Parker, Paragraphs 196-197.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of a smart phone in Kranz to implement smart phone functions as described in Parker, in order to provide a user interface for tracking important contacts and sharing locations.  Parker, Paragraphs 22-24.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  

Regarding Claim 6: “The personal security app of claim 5, wherein, said 
audio signal comprises one or more spoken words selected from a predefined list of candidate words, and, 
wherein, said preselected signal destinations comprise one a URL of a cloud based data repository, and an email address.”  (“The surveillance centre may request sending data from sensors through the communication unit using a signal via phone line 8 after dialling he communication unit's 5 telephone number, and further on using a signal via line 7 to the central control unit” corresponding to a cloud based data repository and processing center.  Kranz, Column 38, lines 26-30 and Column 32, lines 23-26.  Also note the many alternative communication protocols in Column 72, lines 10-42.  Also note that information sent by such electronic protocols can be sent and accessed from the cloud in a form of URL link or email in Parker, for example in Paragraph 68.  See statement of motivation above.)
Regarding Claim 7: “The personal security app of claim 4, wherein, said preselected signal destinations comprise one or more of an access number of a second cellphone, a URL of a cloud based data repository, and an email address.”  (“The surveillance centre may request sending data from sensors through the communication unit using a signal via phone line 8 after dialling he communication unit's 5 telephone number, and further on using a signal via line 7 to the central control unit.”  Kranz, Column 30, lines 26-30 and Column 42, lines 23-26. Also note that information sent by such electronic protocols can be sent and accessed from the cloud in a form of URL link or email in Parker, for example in Paragraph 68.  See statement of motivation above.)
Regarding Claim 12: “The personal security app of claim 2, wherein, on receipt of said security-related activation signal, said first cellphone is instead activated to perform user preselected security actions comprising sending a request to "follow me" to one or more preselected signal destinations.”  (“Automatic transmission of coordinates in preset intervals is possible. The monitored persons indicate their location, par example by means of suitable data network … to surveillance centre [preselected signal destination] par example by voice via mobile connection or after encoded via suitable data network or by text prepared on keyboard via suitable data network or by SMS message and informs surveillance centre where  she is or where moves [a follow my location request]. Monitored person, appealed to indicate her location, can advantageously select the preset locations [a preselected security action].”  Kranz, Column 10, lines 21-35. Note similarly, “The Follow Me option allows the user to show their office and client exactly where they traveled while they were searching around any destination. The application will create tracking information to attach to the return E-Mail containing the update.”  Parker, Paragraph 86.  See statement of motivation in Claim 8.)
Regarding Claim 13: “The personal security app of claim 12, wherein, said preselected signal destination is an access number of a second cellphone, and on receipt of a "willing to comply" response from said second cell phone, sending a stream of current locations of said first cell phone at predetermined intervals to said second cell phone.”  (“Automatic transmission of coordinates in preset intervals [stream of current locations] is possible. The monitored persons indicate their location, par example by means of suitable data network, advantageously on command of surveillance centre,” an example of an automated “willing to comply” 
Regarding Claim 14: “The personal security app of claim 13, further comprising sending the location of an intended destination to said second cell phone, and on reaching said intended location sending an OK to stop following me message to said second cell phone, and automatically ceasing to send said stream of current locations to said second cell phone.”  (“Also the advantage is possibility of one button imaging of localizations, where the monitored person can, by simple manipulation, send to surveillance centre name of location where she just founds for tracing the route in case that she is disappeared from the preset group of locations.”  Kranz, Column 22, lines 52-57.  Also see “When the user selects the "Follow Me" button, the button turns into a "Turn Off Follow Me" button.”  Parker, Paragraph 87.  See statement of motivation in Claim 8.)
Regarding Claim 15: “The personal security app of claim 14, further comprising streaming an audio signal captured by a microphone functionally operable on said first cellphone to said second cellphone, and streaming one or more images captured in real-time by a camera functionally operable on said first cellphone to said second cellphone.”  (“sends camera images while passively monitoring the sound” from the monitored phone to the surveillance center phone.  Kranz, Column 78, lines 6-10.)
Regarding Claim 16: “The personal security app of claim 21, wherein, on receipt of said security-related  activation signal, said first cellphone is instead activated to perform user preselected security actions comprising sending a "Meet me here" request to a preselected signal destination, and a location of said first cellphone.”  (“The transmitter is switched on automatically on alarm or on request from the surveillance centre. The rescuers may locate the transmitter using a special receiver with rotating antennas to establish the directions of the highest-intensity signal from two spots and locate the monitored person at their intersection.”  Kranz, Column 7, lines 16-21.  Thus the cell phone automatically requests the rescuers to follow and provide both the phone location and a signal by which it can be accurately located.  Also see the embodiment of the “The Follow Me option allows the user to show their office and client exactly where they traveled while they were searching around any destination. The application will create tracking information to attach to the return E-Mail containing the update,” thus providing information to guide the recipients such as rescuers of Kranz to a particular location or final destination.  Parker, Paragraph 86.  See statement of motivation in Claim 8.)
Regarding Claim 17: “The security app of claim 16, further comprising, on receipt of a "Will meet you" response, and, a location of a second cellphone from which said "Will meet you" response was sent, generating a detailed route map from said location of said second cellphone to said location of said first cellphone.”  (“As the user selects to activate this option, the application begins tracking the route that the user travels and highlights this route on the map.”  Parker, Paragraph 86.  See statement of motivation in Claim 8.)
Regarding Claim 18: “The security app of claim 17, wherein, said user preselected security actions further comprises sending said detailed route map to said second cellphone.
office and client exactly where they traveled … As the user selects to activate this option, the application begins tracking the route that the user travels and highlights this route on the map.”  Parker, Paragraph 86.  See statement of motivation in Claim 8.)
Regarding Claim 20: “The security app of claim 19, wherein, said addresses of said wireless electronic services comprise one of a Bluetooth address and a Wi-Fi address.”  (“Using an external device 351, also including sensors, the converter 256 may communicate through various protocols, such as a wireless connection, e.g. wireless connection 5022, Ant 683, Bluetooth 55, WiFi 348 or other wireless connections 350, such as radiofrequency communication links of various frequencies and protocols, or via wired connections 349 working on various common protocols and other connections, such as light and communication media and protocols. Thereby the converter allows communication between all the devices”  Kranz, Column 71, lines 42-51.)


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 10424179 to Kranz (“Kranz”) in view of US 20190020991 of Hamilton (“Hamilton”).
Regarding Claim 9: “The personal security app of claim 1, wherein, 
said preselected security actions instead comprise initiating, by said app operating on said first cellphone in response to a user-initiated security-related activation signal after said preselected alarm delay, a [fake, simulated] incoming call to said first cellphone, thereby, deterring a potential assailant.  (“When an incoming emergency call is not received by the 
Kranz does not teach that the originating phone call is “a fake, simulated incoming call, … said fake, simulated incoming call comprising: playing, using a speaker functionally attached to said first cellphone, said user's standard ring tone; and, using said first cellphone's touch screen to display a fake, simulated incoming call screen, thereby, deterring a potential assailant .”  Kranz teaches simulating a reception of a phone call in Column 42, lines 26-29, but not simulating the originating phone call.
Hamilton teaches the above claim features in the context of smart phone use for personal security:  “in some implementations, the system can allow a user to receive a "dummy" call from a customized fake account configured to appear to be a contact of the user.”   Hamilton, Paragraph 85.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Kranz to implement a fake, simulated incoming call as taught in Hamilton, in order to provide security options to the user.  Hamilton, Paragraphs 85-90.

	
Regarding Claim 10: “The personal security app of claim 9, wherein, said a simulated incoming call to said first cellphone comprises:  
in response to said user of said first cellphone audibly answering said fake, simulated call,”  (“When an incoming emergency call is not received by the monitored person, it may automatically be received [thus simulating a reception of an incoming call] by the mobile phone 87 after the mobile phones has rung for the preset number of times,”  Kranz, Column 42, lines 26-29.  See treatment of simulated phone calls in Claim 9.)
playing, using said speaker functionally attached to said first cellphone, prerecorded words selected to sound like the opening words of a telephone conversation, thereby adding verisimilitude to said fake, incoming call. (“A user can customize the emergency notification message so only the user would understand the message displayed on the phone in an emergency. For example, when an alert is activated, the user may receive a notification from a roommate with an inconspicuous message, such as "we need milk."”  Hamilton, Paragraph 86 and statement of motivation in Claim 9.)
Regarding Claim 11: “The personal security app of claim 10, wherein, said fake simulated incoming call screen is configured to be operable to issue a further security-related activation signal.”  (“If conditions for setting of the alarm do not cease after the alarm is set off, the device will activate other alarm warning using a warning signal on the expiry of a delay set by the monitored person. The delay may also be set by the surveillance centre, including exclusively, if necessary. If the reset is not activated, the alarm is set off.”  Kranz, Column 4, lines 24-30.  Similarly see embodiments in Hamilton, Paragraphs 85-90 and statement of motivation in Claim 9.)

Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483